Jenkins, P. J.
1. In a proceeding under section 20 of the act of March 28, 1917 (Park’s Code Supp. 1922, § 448(oooo)), to condemn a vehicle or conveyance used in transporting liquor, the sale or possession of which is prohibited by law, the burden is upon the State, the condemner, to show that the vehicle or conveyance was used in conveying the prohibited liquors or beverages with the knowledge of the owner or lessee. Lang v. Hitt, 149 Ga. 667 (101 S. E. 795) ; Citizens Trust Co. v. State, 26 Ga. App. 750 (107 S. E. 274). Accordingly, where, as in the instant case, it appears from the evidence that title to the automobile sought to be condemned was not in the person in whose possession it was at the time of its illegal use, but was in the intervener under a conditional bill of sale reserving title in the vendor thereof, and transferred to the intervener, and there being no evidence attacking the validity of the instrument, and none in anywise indicating that such owner of the automobile had any knowledge that it was being used in conveying the prohibited liquors, the judgment of condemnation was without evidence to support it. Armington v. State, 24 Ga. App. 75 (100 S. E. 15).
2. The transfer of the conditional bill of sale from the original vendor to the intervener, while not showing on its face the authority of the agent executing it for the vendor to do so, was admitted in evidence apparently without objection, and can not now be attacked for that reason as insufficient to show title in the intervener as holder. Sheffield v. Johnson County Bank, 2 Ga. App. 221 (58 S. E. 386) ; Edwards v. Camp, 29 Ga. App. 556 (116 S. E. 210), and eases there1 cited.

Judgment reversed.


Stephens and Bell, JJ., coneur.